Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in the Title, changed “Connector” to - - Electrical Connector with Detection Member- -.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: patentability resides, at least in part in the  connector comprising a detection member that is restricted from being separated from the outer housing in the removal direction opposite to the insertion direction in an assembled state an which the detection member is assembled to the outer housing, wherein the detection member includes: a base that is detachable from the outer housing in an insertion/removal direction;  a flexible lock arm that protrudes from the base and extends in the insertion/removal direction; and a member-side protrusion formed on a free end side of the lock arm and facing the outer-side protrusion in the removal direction in the assembled state,  and when the Locking arm gets over the outer-side protrusion and is locked to the outer-side protrusion, the locking arm moves in the insertion direction while being elastically deformed, and elastically returns after getting over the outer-side protrusion to press the member-side protrusion outward the inner housing accommodating space, so that the lock arm allows the outer-side protrusion and the member-side protrusion to be in a non-facing state in the insertion/removal direction, and allows the detection member to be separated in the removal direction, in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/            Primary Examiner, Art Unit 2833